378 So. 2d 1326 (1980)
Bill MUNCEY, D/B/a Bill Muncey Industries, Appellant,
v.
STAR BRITE DISTRIBUTORS, INC., Appellee.
No. 79-1235.
District Court of Appeal of Florida, Third District.
January 15, 1980.
Garber & Buoniconti, Miami, for appellant.
Rollnick, Squitero & Katz and Marc L. Faust, Miami, for appellee.
Before HAVERFIELD, C.J., and PEARSON and NESBITT, JJ.
*1327 PER CURIAM.
The trial court erred in, sua sponte, entering a summary final judgment against the plaintiff, where there was no motion pending therefor and the plaintiff had no notice or opportunity to present opposing affidavits. Fla.R.Civ.P. 1.510; Moseley v. Bi-Lo Supermarket, Inc., 341 So. 2d 222 (Fla. 3d DCA 1976); and Babb v. Lincoln Auto Finance Co., 133 So. 2d 566 (Fla. 3d DCA 1961). The cases of Roberts v. Braynon, 90 So. 2d 623 (Fla. 1956) and Raphael v. Koretzky, 102 So. 2d 746 (Fla. 3d DCA 1958) relied upon by the defendant are distinguishable because they represent a well defined line of cases which authorize the trial court to initiate and entertain summary judgment at pre-trial conference.
Reversed and remanded for further proceedings.